Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER STATEMENT OF REASONS FOR ALLOWANCE

Claims 6-9 of B. Rekken et al., US 16/669,560 (October 31, 2019) are pending and in condition for allowance.  

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The claims 6-9 are free of the art of record and meet the requirements of § 112.  

The closest prior art of record is T. Tsuchimoto, JP 2011207876 (2011) (“Tsuchimoto”) in combination with M. Xiao et al., US 2015/0246937 (2015) (“Xiao”).  

Independent claim 6 is directed to:

A method for dehydrocoupling silanes and amines; said method comprising contacting: (a) an amine; (b) a perhydridosilane; and (c) a catalyst which is ZnX2, wherein X is alkyl, chloride, bromide, iodide, trifluoromethanesulfonate, bis(trifluoromethane)sulfonamide, tosylate, methanesulfonate or O3S(CF2)xCF3 wherein x is an integer from 1 to 10.

Claim 6 (emphasis added).  


T. Tsuchimoto, JP 2011207876 (2011) (“Tsuchimoto”)

Tsuchimoto discloses a method for synthesizing a silicon atom-containing nitrogen-containing heterocyclic compound, wherein a silicon atom-containing group is introduced into the nitrogen atom of the nitrogen-containing heterocyclic compound using a zinc catalyst.  Tsuchimoto Abstract; Id. at page 50/94.1  Tsuchimoto discloses Examples 1-37 all of which involve the reaction of an indole with methyldiphenylsilane using Zn(OTf)2 as the zinc catalyst.  Tsuchimoto at pages 74/94 - 91/94.  Example 1 (summarized below) is representative of all the examples.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


See also, CAS/CASREACT Abstract and Indexed Reactions, T. Tsuchimoto, JP 2011207876 (2011).  Tsuchimoto’s indole meets the limitations of the claim 10 “amine”.  International Union of Pure and Applied Chemistry, Compendium of Chemical Terminology, Gold Book (2012) (“Gold Book”).  Tsuchimoto’s methyldiphenylsilane meets the claim 10 limitation of silane.  See specification at page 2, lines 22-33.  And Tsuchimoto’s Zn(OTf)2 meets the claim 6 ZnX2 catalyst limitation when X is trifluoromethanesulfonate.  

The difference between Tsuchimoto and claims 6-9 is that claims 6-9 are directed to “a perhydridosilane”.2  Whereas Tsuchimoto discloses that the genus of silanes useful in his process are of formula (2).  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Tsuchimoto Abstract at page 55/94.  Tsuchimoto formula (2) specifically excludes perhydridosilanes by the statement “provided that a and m do not both have 0; and when a is 0, R2 will not be a hydrogen atom”.  

M. Xiao et al., US 2015/0246937 (2015) (“Xiao”)

Xiao discloses a method for making organoaminosilanes, organoaminodisilanes, organoaminocarbosilanes and/or organoamines.  Xiao discloses that organoaminosilanes containing the —SiH3 or —SiH2— moieties are desirable precursors for the deposition of silicon-containing films such as, without limitation, silicon oxide and silicon nitride films or doped versions thereof.  Xiao discloses exemplary organoaminosilane compounds in Tables 2-17.  Xiao at pages 8-54.  For example, 


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Instant Claims 6-9 Are Not Obvious Over the Tsuchimoto and Xiao

One of ordinary skill in the art is not motivated with a reasonable likelihood of success to employ the method of Tsuchimoto —i.e., by reacting the appropriate amine (diisopropylamine) with a “perhydridosilane” such as silane (SiH4) or disilane (Si2H6)) — so as to arrive at the above-depicted useful aminosilanes disclosed by Xiao because one of ordinary skill in the art does not have a reasonable likelihood of success that a “perhydridosilane” will react in the same fashion (have the same properties) as Tsuchimoto’s exemplified methyldiphenylsilane.  MPEP 2144.09.  This is particularly evident because Tsuchimoto specifically excludes perhydridosilanes from the genus of silanes disclosed as useful in the process.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        




    
        
            
        
            
        
            
    

    
        1 An English-language machine translation of T. Tsuchimoto, JP 2011207876 (2011) is attached as the second half of this reference.  Tsuchimoto thus consists of 94 total pages (including the English-language portion).  Accordingly this Office action references Tsuchimoto page numbers in the following format “xx/94”.  
        
        2 A “perhydridosilane” is a silane containing only silicon and hydrogen.  Specification at page 2, line 32.